DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18th, 2022 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 07th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 8, 13, and 26 were amended, and claim 5 was cancelled. Claims 1, 3-4, and 6-22 are currently pending. 
Response to Arguments
Applicant’s arguments filed on January 07th, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6-11, 13-14, and 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khanna (U.S. Patent No. 9,777,197).
Regarding to claim 1, Khanna teaches an apparatus, comprising:
a product substrate including a transfer location on a transfer surface of the product substrate (Figs. 2A-B, product substrate 6 including a transfer location, where it receives die 2, on a transfer surface of the product substrate), at least a portion of an area surrounding the transfer location having ripples being formed, at least in part, by material that is displaced during transfer of a semiconductor die onto the product substrate (Figs. 2A-B, element 10/11), the ripples having a profile thereof, such that:
an apex on an individual ripple is a point on a first plane (Fig. 2B, horizontal plan that contacts the top point of the adhesive), and
a trough on the individual ripple is a point on a second plane that is substantially parallel with the first plane (Fig. 2B, a point on the border plan at bottom surface of die 2); and
the semiconductor die defined, at least in part, by:
a first surface forming a bottom of the semiconductor device die, the first surface disposed at least partially in contact with the trough (Fig. 2B, the bottom surface of die 2),
a second surface adjoined to the first surface forming a sidewall of the semiconductor die and extending in a direction transverse to the first surface (Fig. 2B, the sidewall surface of die 2), and
a third surface that is opposite the first surface and adjoined to the second surface, the third surface forming a top of the semiconductor die and the semiconductor die being disposed on the transfer surface between the first plane and the second plane such that the third surface is at or below the first plane (Fig. 2B, the top surface of die 2. Die 2 being disposed on the transfer surface between the first plane and the second plane such that the top surface is below the first plane).

    PNG
    media_image1.png
    523
    1112
    media_image1.png
    Greyscale

Regarding to claim 3, Khanna teaches the transfer surface of the product substrate includes a circuit trace and the semiconductor die is positioned on the circuit trace (Fig. 1, column 3, lines 35-37).
Regarding to claim 6, Khanna teaches at least a portion of each of the first surface and the second surface is in contact with the transfer surface, respectively (Fig. 2B).
Regarding to claim 7, Khanna teaches the second surface includes a pair of opposing surfaces at respective ends of the first surface of the semiconductor die, and at least a portion of each of the opposing surfaces of the semiconductor die are in contact with the transfer surface (Fig. 2B, die 2 has two sidewalls, the sidewalls contact the transfer surface via the adhesive).
Regarding to claim 8, Khanna teaches a method for transferring a semiconductor die, comprising:
providing a semiconductor die having at least a first surface forming a bottom of the semiconductor die, a second surface, the second surface adjoined to the first surface forming a sidewall of the semiconductor die and extending in a direction transverse to the first surface, and a third surface opposite the first surface and adjoined to the second surface, the third surface forming a top of the semiconductor die (Figs. 2A-B, die 2 has first surface, which is its bottom surface, second surface, which is its sidewall surfaces, and third surface, which is its top surface);
providing a product substrate including a transfer location on a transfer surface of the product substrate (Figs. 2A-B, product substrate 6 including a transfer location, where it receives die 2, on a transfer surface of the product substrate);
positioning the semiconductor die to be transferred with the transfer location on the transfer surface of the product substrate (Fig. 2); and
transferring the semiconductor die onto the transfer location on the transfer surface of the product substrate (Figs. 2A-B), the transferring:
displacing at least a portion of material of the product substrate, at least partially during the transferring, so as to create a ripple around the semiconductor die, the ripple including an apex and a trough (Fig. 2B),
wherein:
the apex is a point on the ripple on a first plane, and the trough is a point on the ripple on a second plane that is substantially parallel with the first plane (Fig. 2B), and
causing the first surface to be disposed at least partially in contact with the trough and the third surface to be disposed at or below the first plane (Fig. 2B, causing the first (bottom) surface to be disposed at least partially in contact with the trough and the third (top) surface to be disposed below the first plane).

    PNG
    media_image1.png
    523
    1112
    media_image1.png
    Greyscale

Regarding to claim 9, Khanna teaches the transferring causes at least a portion of each of the first surface and the second surface to be in contact with the transfer surface, respectively (Fig. 2B).
Regarding to claim 10, Khanna teaches applying a conductive trace to the transfer surface, and wherein the transferring positions the semiconductor die on the conductive trace (Fig. 1).
Regarding to claim 11, Khanna teaches the transferring causes at least a portion of the material to be displaced a lateral distance away from the semiconductor die (Fig. 2A to Fig. 2B).
Regarding to claim 13, Khanna teaches wherein the transferring causes at least a portion of the third surface to be in contact with a respective portion of the transfer surface (Fig. 2B).
Regarding to claim 14, Khanna teaches fusing at least a portion of the first surface or second surface to the transfer surface (column 5, lines 9-17).
Regarding to claim 16, Khanna teaches an apparatus having a semiconductor die thereon, the apparatus formed by a method comprising:
positioning a semiconductor die to be transferred onto a product substrate including a transfer location on a transfer surface (Figs. 2A-B, product substrate 6 including a transfer location, where it receives die 2, on a transfer surface of the product substrate), the semiconductor die including at least
a first surface forming a bottom of the semiconductor die (Fig. 2B, the bottom surface of die 2),
a second surface extending in a direction transverse to the first surface, the second surface forming a sidewall of the semiconductor die (Fig. 2B, the sidewall surface of die 2
a third surface that is opposite the first surface and adjoined to the second surface, the third surface forming a top of the semiconductor die (Fig. 2B, the top surface of die 2); and
transferring the semiconductor die onto the transfer location on the transfer surface of the product substrate (Figs. A-B), wherein the transferring:
displaces at least a portion of material of the product substrate creating a ripple on the product substrate wherein the ripple includes an apex forming a top point of the ripple and a trough defining a bottom point of the ripple (Fig. 2B), and
disposes the first surface at least partially in contact with the trough and the third surface at or below the apex of the ripple (Fig. 2B, the first surface in contact with the trough and the third surface at or below the apex of the ripple).

    PNG
    media_image1.png
    523
    1112
    media_image1.png
    Greyscale

Regarding to claim 17, Khanna teaches the ripple forms a barrier projection around the semiconductor die (Fig. 2B).
Regarding to claim 18, Khanna teaches the method further comprises applying a conductive trace onto the transfer surface (Fig. 1), and wherein the semiconductor die is transferred onto the conductive trace (Fig. 2B).
Regarding to claim 19, Khanna teaches the transferring fuses at least a portion of the first surface or the second surface to the transfer surface (column 5, lines 9-17).
Regarding to claim 20, Khanna teaches the transferring results in an entirety of the semiconductor die being disposed below the apex of the ripple (Fig. 2B).
Regarding to claim 21, Khanna teaches the semiconductor die is disposed, at least partially, between the apex and the trough (Fig. 2B).
Regarding to claim 22, Khanna teaches at least a portion of the material covers at least a portion of the third surface (Fig. 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna (U.S. Patent No. 9,777,197), as applied to claims 8-9 above, in view of Yu et al. (U.S. Patent No. 9,847,317).
Regarding to claim 22, Khanna does not explicitly disclose the transferring transfers more than one semiconductor die, and wherein at least a portion of each of the first and the second surface of a respective semiconductor die is in contact with the transfer surface of the product substrate. Yu teaches the transferring transfers more than one semiconductor die, and 
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “the semiconductor die is an unpackaged LED” in combination with the limitations recited in claim 1.
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “the transfer surface of the product substrate includes at least one depression, and wherein transferring the semiconductor die includes aligning the semiconductor die within the at least one depression” in combination with the limitations recited in claim 8.
Claim 16 would be allowable if the limitations of claim 4 or claim 12 is incorporated into claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828